tad

10
11
12
13
14

1S |

16
17
18
19
20
21
22

24
25
26
27
28
29

oOo fo ND NH

 

 

Case 2:18-cv-00733-JLR Document 39 Filed 07/01/19 Page 1 of 4

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SOUND ACTION, FRIENDS OF THE )
SAN JUANS, AND WASHINGTON ) No. 18-cv-00733-JLB
ENVIRONMENTAL COUNCIL, )
) STIPULATED MOTION AND
Plaintiffs, ) [PROROSED |] ORDER EXTENDING
) TIME FOR CORPS TO FILE ITS
Vv. ) REPLY
)
UNITED STATES ARMY CORPS OF )
ENGINEERS, )
) Note on Motions Calendar: July 1, 2019
Defendant. )
)

 

Defendant United States Army Corps of Engineers (the “Corps”) moves for a seven-day
extension, to and including July 12, 2019, for the Corps to file its reply in support of its Motion
for Voluntary Remand (Doc. 37). Plaintiffs Sound Action, et al., stipulate to this request for a

seven-day extension. The grounds for this motion are as follows:

STIPULATED MOTION AND [PROPOSED] ; David J. Kaplan,
ORDER EXTENDING TIME - 1 United States Department of Justice
Environmental Defense Section

P.O, Box 7611
Case No. 18-cv-00733-BAT Washington D.C. 20044

 

 
tad

oO Co ND HN

10
11
12

14
15
16

Di7
18

19°

20
21
22

24
25
26
27
28
29

 

 

Case 2:18-cv-00733-JLR Document 39 Filed 07/01/19 Page 2 of 4

1) In this case, Petitioners challenge under the Administrative Procedure Act a
decision by the United States Army Corps of Engineers regarding the boundary of shoreline
areas regulated under the Clean Water Act in the Corps’ Seattle District.

2) In accordance with the Court’s order (Doc. 36), the Corps filed on June 13, 2019,
a Motion for Voluntary Remand (Doc. 37). In accordance with that order, Plaintiffs filed their
response to the Corps’ motion on July 1, 2019 (Doc. 38). The Corps’ reply is due July 5, 2019.

3) The Corps requests an additional seven days, until July 12, 2019, to file its reply.
This additional time is needed to allow the undersigned counsel for the Corps adequate time to
review Plaintiffs’ response and confer-with the Corps, prepare a draft response, and to have that
draft response reviewed by the Corps as well as the appropriate senior officials at the Corps and
Department of Justice before it can be filed. Additional time is also needed because the
undersigned counsel for the Corps will be out of the office on July 4, 2019, due to family and
community commitments. :

4) Plaintiffs stipulate to the relief requested by this motion.

WHEREFORE, the Corps respectfully requests an extension to and including July 12,

2019, to file the Corps’ reply.
ORDER

IT IS SO ORDERED, on this 28° day of July, 2019.

 
 

1 ROS

United States District Judge

 

STIPULATED MOTION AND [PROPOSED] David J. Kaplan.
ORDER EXTENDING TIME -2 United States Department of Justice
Environmental Defense Section
P.O. Box 7611

Case No. 18-cv-00733-BAT Washington D.C. 20044

 
tao

Oo oe YI DH NH S

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28
29

 

 

Case 2:18-cv-00733-JLR Document 39 Filed 07/01/19 Page 3 of 4

Respectfully submitted by:

/S/ David J. Kaplan
David J. Kaplan

Attorney for Federal Defendants
United States Department of Justice
Environmental Defense Section
P.O. Box 7611

Washington, DC 20044

(202) 514-0997
David.kaplan@usdoj.gov

/S/ Anna Sewell

Anna Sewell, WSBA # 48736
Earthjustice

1625 Massachusetts Avenue NW
Suite 702

Washington, DC 20036
202-667-4500
asewell@earthjustice.org

STIPULATED MOTION AND [PROPOSED]

ORDER EXTENDING TIME -3

Case No. 18-cv-00733-BAT

David J. Kaplan.

United States Department of Justice
Environmental Defense Section
P.O. Box 7611
Washington D.C. 20044

 

 
